DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 11: Newly presented dependent claim 11 recites “wherein the first spring transitions from a compressed state to an at least partially relaxed state when laterally displacing the first spring at the second, injection position”.  It is unclear how the first spring can “laterally displace” itself. For the sake of examination, claim 11 is interpreted as reciting  “wherein the first spring transitions from a compressed state to an at least partially relaxed state when laterally displacing the peg at the second, injection position” as this interpretation is supported by the original disclosure. Claim 12 is rejected due to its dependence on claim 11. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Coplin (US Pat 4,917,673).
Re claim 1, Coplin discloses a protection device 10 (Fig 1, but with the locking means 96 and support 18’ of Fig 9 instead of the locking means 33 and support 18 of Fig 1) at least partially covering a needle 14 (Fig 9) of an injection device 12 (Fig 1), the protection device comprising: a support 18’ (Fig 9) for the needle, the support having a peg 38’ (Fig 9) disposed thereon (as seen in Fig 10, support 18’ has four pegs 38’ disposed thereon), wherein the peg is laterally displaceable by a first spring 34’ (Col 6, Lines 19-30, “inherent bias or flexability of the material from which the fingers 34 are formed”; as seen in Fig 10, support 18’ has four springs 34’ disposed thereon, each one displacing a different peg 38’), the first spring configured to extend in a lateral direction (as described in Col 6, Lines 19-30, the first spring 34’ is a leaf spring that biases laterally inward and outward); and a sleeve 22 (Fig 1) comprising a distal end 28 (Fig 1) intended to come into contact with an injection surface (it is noted that the phrase “intended to come into contact with an injection surface” is an intended use recitation; and therefore, the distal end only has to be capable of coming in contact with an injection surface; this limitation is met in view of Fig 1) and provided with an orifice 30 (Fig 1) intended to allow the needle to pass therethrough (Col 4, Lines 33-40), the sleeve being arranged so as to be moveable axially in translation with respect to the support between a first, storage position (correlating to when peg 38’ is at the position seen in segment 58 of Fig 4; referred to as “non-covering position” in Col 5, Lines 61-65), a second, injection position (correlating to when peg 38’ is moving direction 62 to position 38”’ of Fig 4; described in Col 6, Lines 5-7), and a third, protection position (correlating to when peg 38’ is at end 50 of Fig 4; referred to as “covering position” in Col 6, Lines 24-30), wherein the sleeve further comprises a running passageway 44 (Fig 4) formed therein, wherein a second spring 56 (Fig 2) is configured to axially move the support relative to the sleeve between the second, injection position to the third, protection position (Col 5, Lines 56-60 and Col 6, Lines 11-16), and wherein the first spring displaces the peg in the lateral direction, within the running passageway of the sleeve, when the sleeve reaches the second, injection position (as described in Col 6, Lines 24-26, the first spring 34’ possesses a natural outward bias that is only released once socket 54 at end 50 is reached; therefore, one of ordinary skill in the art would understand that while within the running passageway 44 (including when peg 38’ is moving direction 62 to position 38’’), the peg is laterally displaced radially inward by the first spring; see annotated Fig B below, where the bold arrows indicate the lateral direction which each spring 34’ displaces its respective peg 38’).  

    PNG
    media_image1.png
    410
    502
    media_image1.png
    Greyscale

Re claim 2, Coplin discloses that the support further comprises a deflection passage (the open space radially between the legs 38’ as seen in Fig 10) configured to guide the peg laterally (as described in Col 6, Lines 24-26, the first spring 34’ possesses a natural outward bias that is only released once socket 54 at end 50 is reached; therefore, one of ordinary skill in the art would understand that the running passageway 44, except for socket 54, pushes the peg laterally inward against its natural outward bias such that the peg 38’ is guided laterally inward into the deflection passage).  
Re claim 3, Coplin discloses that the running passageway is an inverse U-shape (as seen in Fig 4).
Re claim 4, Coplin discloses that the running passageway comprises a first longitudinal section 58 (Fig 4) and a second longitudinal section 64 (Fig 4).  
Re claim 5, Coplin discloses that the first longitudinal section is shorter than the second longitudinal section (as seen in Fig 4).
Re claim 6, Coplin discloses that between the first, storage position and the second, injection position, the peg is displaced along the first longitudinal section of the running passageway (Col 5, Line 65 – Col 6, Line 5).
Re claim 7, Coplin discloses that between the second, injection position and the third, protection position, the peg is displaced along the second longitudinal section of the running passageway (Col 6, Lines 11-19).
Re claim 8, Coplin discloses that the peg is blocked against a proximal end (as seen in Fig 4 and annotated Fig A below) of the first longitudinal section of the running passageway when the sleeve is in the first, storage position (Col 5, Lines 65-68).

    PNG
    media_image2.png
    624
    688
    media_image2.png
    Greyscale

Re claim 9, Coplin discloses that the peg is blocked against a proximal end (as seen in Fig 4 and annotated Fig A above) of the second longitudinal section of the running passageway when the sleeve is in the third, protection position (Col 6, Lines 24-26).  
Re claim 10, Coplin discloses that the needle is covered by the sleeve when the sleeve is translated axially to the third, protection position (Col 6, Lines 11-16).

Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Newly presented dependent claim 11 (as interpreted in the manner set forth in the 112(b) rejection above) recites that the first spring of claim 1 “transitions from a compressed state to an at least partially relaxed state when laterally displacing the peg at the second, injection position”. Col 6, Lines 11-30 of Coplin disclose that the first spring 34’ is compressed inward by the track 44 until the peg 38’ reaches socket 54, seen in Fig 4 and 7 as being located at the end 50 of segment 64 of the track 44; as segment 64 represents the “third, protection position”, the first spring 34’ does not “transition from a compressed state to an at least partially relaxed state” until the sleeve is in the “third, protection position”. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Coplin to include the first spring 34’ such that it transitions to an at least partially relaxed state when laterally displacing the peg 38’ at the second, injection position (which corresponds to the movement indicated by arrow 62 in Fig 4) since Coplin discloses that the spring 34’ is only partially relaxed so that it can lock into socket 54 to prevent further movement of the sleeve relative to the support (Col 6, Lines 24-30).  Claim 12 is indicated as containing allowable subject matter due to its dependence on claim 11.

Response to Arguments
Applicant’s arguments filed 9/8/2022 have been considered but are not persuasive. 
Applicant argues that fingers 34’ of Coplin do not read on the claimed “first spring” for a plurality of reasons. The first reason being that, because fingers 34’ extend in an axial direction and displace their respective pegs 38’ in a radial direction, fingers 34’ do not extend in a lateral direction and also displace their respective pegs 38’ in the same lateral direction. The second reason being that, because peg 38’ only moves radially outward when it reaches socket 54 which does not correspond to the second, injection position, fingers 34’ do not displace their respective pegs 38’ in the lateral direction within the running passageway 44 when the sleeve reaches the second, injection position. 
Regarding the first reasoning, the Examiner respectfully disagrees. Firstly, it is noted that movement in a radial direction relative to a central axis is equivalent to movement in a lateral direction in the manner in which it is presently claimed since both forms of movement are “directed toward” or “coming from the side”1 of the central axis; because of this, each finger 34’ “displaces the peg in the lateral direction” as claimed. Secondly, because the fingers 34’ have a width in the radial/lateral direction (as seen below in the annotated version of Fig 9 that depicts the width and lateral direction relative to one specific finger 34’) they “extend in a lateral direction” as claimed

    PNG
    media_image3.png
    380
    492
    media_image3.png
    Greyscale

Regarding the second reasoning, the Examiner respectfully disagrees. Because the pegs 38’ are displaced laterally (or radially) inward the entire time they are in passageway 44 until they get to socket 54 of the third, protection position (as described in Col 6, Lines 11-30), the fingers 34’ displace the pegs 38’ in the lateral direction within the passageway 44 before the sleeve reaches the second injection position, when the sleeve reaches the second injection position and after the sleeve reaches the second injection position. The Examiner notes that the claim is not presently written in such a way that it requires the peg to be displaced by the first spring only when it reaches the second injection position and not before or after it reaches such a position.
Applicant argues that the only movement of peg 38’ that occurs at a position equivalent to the claimed second, injection position, is the movement of the peg 38’ across the passageway 44 in the direction of arrow 62 and that this results from the user manually rotating the sleeve 24 to move the peg 38’ in the direction of arrow 62. The Examiner respectfully disagrees. As presently claimed, the “lateral direction” is not required to be read upon only the direction represented by arrow 62 in Coplin. Rather, as set forth above, the “lateral direction” as presently claimed can also be read upon by a “radial direction”. Since finger 34’ is tensed in a direction extending toward the central axis of the protection device while it moves in the direction 62, it is displaced “in the lateral direction, within the running passageway of the sleeve, when the sleeve reaches the second, injection position” as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        



    
        
            
    

    
        1 “lateral”. Merriam Webster Online Dictionary. <https://www.merriam-webster.com/dictionary/lateral>